Order issued: October/8 , 2012




                                                   In The
                                     Court of Appeal
                              ifth Bi trict of     at Balla
                                           No. 05-11-01276-CV


                                   EX PARTE: HAROLD CORNISH

                          On Appeal from the 265th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. Xll-555-R

                                                 ORDER
        On October 9, 2012, the Court received the requested findings of fact from the trial court. The

trial court found that the only documents available in this case are: (1) the petition for expunction; (2) the

order of expunction; and (3) a copy of an envelope from the Dallas County District Clerk to the Texas

Association of School Boards with the date stamp of June 15, 2011. We ADOPT the trial court’s finding

that these three documents are the only ones available.

        On October 11,2012, the Court received a supplemental clerk’ s record containing the above three

documents. Appellants’ brief is due THIRTY DAYS FROM THE DATE OF THIS ORDER.